t c memo united_states tax_court kristopher r saunders and jessika r saunders petitioners v commissioner of internal revenue respondent docket no filed date kristopher r saunders and jessika r saunders pro_se edward lee walter for respondent memorandum findings_of_fact and opinion thornton chief_judge respondent determined a dollar_figure deficiency in petitioners’ federal_income_tax after concessions the issue for decision i sec_1unless otherwise noted all section references are to the internal_revenue_code in effect for the year at issue and all rule references are to the tax_court rules_of_practice and procedure whether petitioners are entitled to deduct unreimbursed employee business_expenses attributable to kristopher r saunders’ commuting from his residence to temporary worksites the parties have stipulated some facts which are incorporated by this reference petitioners resided in ohio when they filed their petition findings_of_fact in mr saunders performed construction services as an employee of valley interior systems in cincinnati ohio he did not however report to valley interior systems’ office in cincinnati rather during he traveled to five temporary worksites none of the jobs lasted more than a few months the temporary worksites ranged in distance from to miles from petitioners’ residence in manchester ohio each workday mr saunders drove directly from 2respondent concedes that petitioners are entitled to deductions for dollar_figure of mortgage points dollar_figure of mortgage interest and dollar_figure of union dues paid in subject_to statutory limitations 3one worksite was pincite deerfield blvd mason ohio miles one way from petitioners’ residence and miles one way from downtown cincinnati another worksite was pincite oregonia rd lebanon ohio miles one way from petitioners’ residence and miles one way from downtown cincinnati the distances of these two worksites from downtown cincinnati are not established in the record but we take judicial_notice of them pursuant to fed r evid b the record does not disclose the cities in which the other three worksites were located but indicates that these worksites were located variously pincite and continued his residence to his then-current worksite and at the end of the workday he drove directly home for reasons unexplained in the record valley interior systems did not reimburse mr saunders for his expenses of commuting between his residence and these worksites on schedule a itemized_deductions of their joint federal_income_tax return petitioners claimed a dollar_figure deduction for unreimbursed employee business_expenses apparently attributable mainly to mr saunders’ claimed automotive expenses for commuting between his residence and the temporary worksites in the notice_of_deficiency respondent disallowed dollar_figure of the claimed unreimbursed employee business_expenses continued miles from petitioners’ residence 4the record does not contain a copy of petitioners’ income_tax return the information described above is based on the parties’ stipulations the notice_of_deficiency and respondent’s transcripts of petitioners’ account which are in evidence 5although respondent allowed the remaining dollar_figure of unreimbursed employee business_expenses this determination resulted in no net benefit to petitioners after application of the limitation of sec_67 opinion generally the commissioner’s determination_of_a_deficiency is presumed correct and the taxpayer has the burden of proving it incorrect rule a 290_us_111 deductions are a matter of legislative grace and taxpayers must satisfy the specific requirements for any deduction claimed see 503_us_79 292_us_435 a taxpayer’s costs of commuting between his or her residence and place of business are generally nondeductible personal expenses regardless of the distances involved see 413_us_838 326_us_465 63_tc_129 sec_1_162-2 sec_1_262-1 income_tax regs there are various exceptions to this general_rule under one exception expenses_incurred commuting between a taxpayer’s residence and a place of business may be deductible if the residence is the taxpayer’s principal_place_of_business see 113_tc_106 6petitioners have not claimed or shown that they meet the requirements of sec_7491 to shift the burden_of_proof to respondent as to any relevant factual issue petitioners do not claim and the evidence does not suggest that their residence was mr saunders’ principal_place_of_business or that he maintained a home_office there as another exception to the general_rule of nondeductibility of commuting expenses travel_expenses between a taxpayer’s residence and temporary work locations may be deductible if the taxpayer also has one or more regular work locations away from the taxpayer’s residence see bogue v commissioner tcmemo_2011_164 revrul_99_7 1999_1_cb_361 petitioners do not claim and the evidence does not show that mr saunders had any regular work location in as another exception to the general_rule of nondeductibility of commuting expenses according to revrul_99_7 c b pincite a taxpayer may deduct travel_expenses between his or her residence and temporary work locations outside of the metropolitan area where the taxpayer lives and normally works see brockman v commissioner tcmemo_2003_3 aldea v commissioner tcmemo_2000_136 observing that the term metropolitan area is ill defined for this purpose this court has indicated that rather than adopt a rigid test it will consider the facts and circumstances in deciding whether particular travel_expenses were incurred in traveling to a worksite unusually distant from the area where the taxpayer lives and normally works bogue v commissioner tcmemo_2011_164 citing ellwein v united_states 778_f2d_506 8th cir 747_f2d_46 1st cir and 603_f2d_1292 8th cir for the reasons discussed below petitioners cannot prevail under either formulation of this exception during petitioners resided in manchester ohio mr saunders had no place of business to which he reported regularly instead he traveled directly from his residence to one of five temporary worksites located between and miles away he testified that my main area is cincinnati cincinnati metropolitan area the evidence does not establish that any of the temporary worksites where he worked in should be considered to be outside of the cincinnati metropolitan area so as to meet the exception as articulated in revrul_99_7 supra similarly 7without suggesting the adoption of any rigid definition of the meaning of metropolitan area for this purpose see bogue v commissioner tcmemo_2011_164 we take judicial_notice that mason ohio and lebanon ohio--the only two cities specifically identified in the record as temporary worksites for mr saunders in 2007--are in warren county ohio which is part of the cincinnati- middletown oh-ky-in metropolitan_statistical_area as defined in omb bulletin no date available at http www whitehouse gov sites default files omb bulletins fy2008 b08-01 pdf in addition we take judicial_notice that petitioners’ residence in manchester ohio is in adams county ohio which is not included in the cincinnati-middletown oh-ky-in metropolitan statistical continued the evidence does not establish that there is any other particular area where mr saunders lived and normally worked in from which any of his temporary worksites would be unusually distant under the formulation of bogue in sum we conclude that petitioners have failed to establish that they meet any exception to the general_rule treating commuting expenses as nondeductible personal expenses petitioners contend that they should be entitled to deduct mr saunders’ commuting expenses because he was permitted to claim them for a prior year petitioners are mistaken on this ground each tax_year stands on its own and must be separately considered see 394_us_678 the commissioner is not bound in any given year to allow a deduction permitted for a prior year see eg 877_f2d_624 n 7th cir aff’g tcmemo_1987_295 113_tc_158 in any event the determination as to applicability of an exception to the general_rule of nondeductibility of commuting expenses is inherently factual continued area but because by his own testimony mr saunders normally worked in the cincinnati metropolitan area petitioners have failed to show that any of his claimed commuting expenses related to work locations outside the metropolitan area where he lived and normally worked as required under revrul_99_7 1999_1_cb_361 on this record which reveals very little about the facts of petitioners’ earlier tax years we are unable to say that the facts are sufficiently similar to compel similar results to reflect respondent’s concessions and the foregoing decision will be entered under rule
